                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


HEALTH DISCOVERY                                 §
CORPORATION,                                     §
            Plaintiff                            §       6:20-cv-00666-ADA
                                                 §
-v-                                              §
                                                 §
INTEL CORPORATION,                               §
            Defendant                            §
                                                 §


                             CLAIM CONSTRUCTION ORDER

       The Court held a Markman hearing on June 3, 2021. During that hearing, the Court

provided its final constructions. The Court now enters those claim constructions.



SIGNED this 3rd day of June, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
             Term                      Plaintiff’s Proposed          Defendants’ Proposed          Court’s Final Construction
                                          Construction                   Construction
“Data”                            Plain and Ordinary Meaning     “biological data”                Plain-and-ordinary meaning.

•   ’188 patent (claims 1, 8,
    11, 13, 18, 19)
•   ’959 patent (claims 1, 10,
    12, 16)
•   ’483 patent (claim 18)
•   ’685 patent (claims 1-4, 7-
    8, 12-15, 18)

Proposed by Intel

“the kernel data”                 Plain and Ordinary Meaning     “components of the kernel        Plain-and-ordinary meaning
                                                                 matrix that are updated during   wherein the plain-and-ordinary
•   ’685 patent (claims 1, 3-4,   Alternatively, if the Court    training of a support vector     meaning means “components
    7, 12, 14-15)                 determines a construction is   machine”                         of the kernel matrix”
                                  needed, “components of the
Proposed by Intel                 kernel matrix”
“Repeating” terms                 Plain and Ordinary Meaning   ’188 patent:                        Plain-and-ordinary meaning.
                                                               “performing recursive feature
•   ’188 patent (claims 1, 13,                                 elimination by repeating steps
    19)                                                        (a) through (d) for a plurality
•   ’959 patent (claims 1, 12,                                 of iterations”
    16)
•   ’483 patent (claims 1, 6-7,                                ’959 patent:
    13, 18, 22, 32)                                            “performing recursive feature
•   ’685 patent (claims 1, 7,                                  elimination by repeating steps
    12, 18)                                                    (c) through (e) for a plurality
                                                               of iterations”
Proposed by Intel
                                                                ’483 patent:
                                                               • Claims 1/22: “performing
                                                                   recursive feature
                                                                   elimination by repeating
                                                                   steps (c) through (d) for the
                                                                   reduced set of features for a
                                                                   plurality of iterations”
                                                               • Claim 7: “performing
                                                                   recursive feature
                                                                   elimination by repeating the
                                                                   steps of eliminating at least
                                                                   one feature, generating an
                                                                   updated kernel matrix and
                                                                   determining an updated
                                                                   value”
                                                               • Claims 13/32: “performing
                                                                   recursive feature
                                                                   elimination by repeating
                                                                   steps (c) through (e)”
                                                               • Claim 18: “performing
                                                                   recursive feature
   elimination by repeating
   steps eliminating,
   calculating an updated
   kernel matrix and
   determining an updated
   value for a plurality of
   iterations”

 ’685 patent:
• Claims 1/12: “performing
    recursive feature
    elimination by repeating of
    eliminating the at least one
    feature from the group and
    updating the value for each
    feature of the group”
• Claim 7: “performs
    recursive feature
    elimination by repeating of
    eliminating the at least one
    feature from the group and
    updating the value for each
    feature of the group”
• Claim 18: “performing
    recursive feature
    elimination by repeating
    steps eliminating,
    calculating an updated
    kernel matrix and
    determining an updated
    value for a plurality of
    iterations”
